                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

STETSON SKENDER, Individually and on                                                  PLAINTIFF
Behalf of All Others Similarly Situated

VS.                                    NO. 4:20-cv-00054-BRW

EDEN ISLE CORPORATION and GARY REDD                                               DEFENDANTS

                                              ORDER

         Pending is Plaintiff’s Motion For Costs and Attorneys’ Fees. Defendants have responded

and Plaintiff has replied.1 For the reasons set out below, the motion is GRANTED IN PART and

DENIED IN PART. Plaintiff’s lawyers (“SLF”2) are entitled to $1 in lawyers’ fees and $416 in

costs from Defendants.

I.       BACKGROUND

         Plaintiff filed this FLSA collective action on January 14, 2020, but never requested

conditional certification. There was discovery and a motion for summary judgment, which was

granted on April 29, 2021.3 However, after that ruling, Plaintiff accepted an outstanding offer of

judgment of $4,000.4 The summary judgment order was vacated. With the parties unable to

agree on lawyers’ fees, Plaintiff filed a motion seeking $30,681.70 in fees and $1,225.20 in

costs.




         1
          Doc. Nos. 49, 50.
         2
          Sanford Law Firm.
         3
          Doc. No. 24.
         4
          Doc. No. 33.

                                                 1
II.    DISCUSSION

       The Fair Labor Standards Act allows for reasonable lawyers’ fees upon successful

litigation of the claim.5 Congress included the fee-shifting language so citizens would have

access to the courts to enforce their federal rights.6 While that concept is good in theory, it has

become apparent that, in practice, lawyers’ fees are the driving force in many FLSA cases.7

       The lodestar method is the “most useful starting point for determining the amount of a

reasonable fee.”8 It requires the court to consider “the number of hours reasonably expended on

the litigation multiplied by a reasonable hourly rate.”9 Then, the court should “adjust the fee

upward or downward on the basis of the results obtained.”10 “[T]he lodestar method produces an

award that roughly approximates the fee that the prevailing attorney would have received if he or




       5
         29 U.S.C.A. § 216 (“The court in such action shall, in addition to any judgment awarded
to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and
costs of the action.”).
       6
         Morales v. Farmland Foods, Inc., No. 8:08CV504, 2013 WL 1704722, *5 (D. Neb.
April 18, 2013) (The “purpose of the FLSA attorney’s fee provision is to insure effective access
to the judicial process,” and “encourage the vindication of congressionally identified policies and
rights.”).
       7
         See Jones v. RK Enterprises of Blytheville, Inc., No. 3:13-CV-00252-BRW, 2016 WL
1091094, at *6 (E.D. Ark. Mar. 21, 2016), aff’d, 672 F. App’x 613 (8th Cir. 2016) (“The fact
that a case involves fee shifting does not open the door to unwarranted billing that would
otherwise never be incurred. Additionally, a lawyer is still required to do a cost-benefit analysis
when considering whether to proceed to trial or settle a case, just as lawyer in a non-fee-shifting
case would.”); Goss v. Killian Oaks House of Learning, 248 F. Supp. 2d 1162, 1168 (S.D. Fla.
2003) (holding that “an entitlement to attorney’s fees cannot be a carte blanche license for
Plaintiffs to outrageously and in bad faith run up attorney fees without any threat of sanction”
after finding that the plaintiff “leveraged a small sum as a stepping-stone to a disproportionately
large award of attorney’s fees”).
       8
        Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).
       9
        Id.
       10
            Wheeler v. Missouri Highway & Transp. Comm’n, 348 F.3d 744, 754 (8th Cir. 2003).

                                                  2
she had been representing a paying client who was billed by the hour in a comparable case.”11

“A reasonable fee is one that is adequate to attract competent counsel, but . . . [does] not produce

windfalls to attorneys.”12

       “An attorney[s’] fees award under a fee-shifting statute should be comparable to what is

traditionally paid to attorneys who are compensated by a fee-paying client.”13 Hours that were

not “reasonably expended” must be excluded.14 “Cases may be overstaffed, and the skill and

experience of lawyers vary widely. Counsel for the prevailing party should make a good faith

effort to exclude from a fee request hours that are excessive, redundant, or otherwise

unnecessary, just as a lawyer in private practice ethically is obligated to exclude such hours from

his fee submission.”15

       A.         Requested Hourly Rates

       SLF requests the following hourly rates in this case: $383 an hour (Josh Sanford); $300

an hour (Anna Stiritz, Vanessa Kinney); $285 (Lydia Hamlet, Steve Rauls); $250 an hour (Sean

Short); $240 (Stacy Gibson); $230 an hour (Rebecca Matlock, April Rheaume); $210 an hour

(Courtney Lowery); $75 an hour (law clerk); $100 (paralegal); and $60 an hour (staff).16

       According to Mr. Sanford’s affidavit, the rates are consistent with lawyers in the area

who work on similar cases. I disagree. In fact, just recently I noted that “there appear to be just


       11
            Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551(2010) (emphasis in original).
       12
         Hendrickson v. Branstad, 934 F.2d 158, 162 (8th Cir. 1991) (internal quotations
omitted).
       13
        Morales, 2013 WL 1704722, at *7 (citing Missouri v. Jenkins by Agyei, 491 U.S. 274,
287 (1989)).
       14
            Hensley, 461 U.S. at 434.
       15
            Id.
       16
            Doc. No. 45.

                                                  3
as many cases rejecting Mr. Sanford’s $325 an hour rate as there are approving it.”17 In fact, just

a few months ago, Judge Baker held that $325 an hour was too high.18 Undeterred, Mr. Sanford

has increased his rate to $383 an hour, an increase of over 15% than the previous $325-rate that

has repeatedly been deemed too high. Additionally, the rates appear to be entirely arbitrary and

unreliable. For example other cases litigated by this firm during the same time period, the rates

were lower:

             Attorney             Hourly Rate Claimed Here                Hourly Rate
                                                                     Contemporaneous Cases
 Josh Sanford                                 $383                              $325
 Anna Stiritz                                 $300                        $250 and $27519
 Vaness Kinney                                $300                              $250
 Lydia Hamlet                                 $285                        $175 and $22520
 Steve Rauls                                  $285                             $22521
 Sean Short                                   $250                        $150 and $17522
 Stacy Gibson                                 $240                        $190 and $20023


       17
        Burton v. Nilkanth Pizza Inc., et al, No. 4:19-CV-00307-BRW, Doc. No. 48 (E.D. Ark.
Aug. 24, 2020) (citing cases).
       18
          Smith v. OM Purshantam, LLC, et al., No. 4:18-CV-00797-KGB, 2021 WL 1239468, at
*3 (E.D. Ark. March 31, 2021) (“Second, defendants claim that Ms. Smith has proposed hourly
rates that are excessive and unjustified. The Court agrees. Mr. Sanford’s request for $325.00 per
hour has repeatedly been rejected by judges in both the Eastern and Western Districts of
Arkansas.”).
       19
        Vines, et al v. Welspun Pipes Inc, et al, No. 4:18-cv-00509-BRW; Whitehead v. Conway
Cycle Shop LLC, et al, No. 4:20-cv-00234-BRW.
       20
        Beasley v. Macuils Tire And Service Center LLC, No. 4:19-CV-00471-JM; Whitehead,
No. 4:20-cv-00234-BRW.
       21
            Beasley, No. 4:19-CV-00471-JM; Whitehead, No. 4:20-cv-00234-BRW.
       22
            Vines, No. 4:18-cv-00509-BRW.
       23
            Whitehead, No. 4:20-cv-00234-BRW.

                                                 4
 April Rheaume                                $230                        $150 and $19024
 Stacy Gibson                                 $240                        $190 and $20025
 Courtney Lowery                              $210                        $100 and $15026

       I’m not the only judge who has noticed this issue. In August 2020, Judge Brooks, of the

Western District of Arkansas, held that “[j]ust a few months ago, however, the Sanford Law

Firm submitted invoices requesting $125 an hour for work done by Ms. Matlock. No

explanation is given for why Ms. Matlock’s rate should have increased 50 percent since June.”27

       SLF provided no evidence of what they have ever charged an actual fee-paying client.28

They rely on previously awarded hourly rates awarded by courts, but “[p]rior awards are not

direct evidence of market behavior; the court is not a legal souk.”29 That’s because most lawyers

would provide only the previously-awarded rates that support a higher rate, which is what

happened here.

       24
            Beasley, No. 4:19-CV-00471-JM; Whitehead, No. 4:20-cv-00234-BRW.
       25
            Id.
       26
            Whitehead, No. 4:20-cv-00234-BRW; Oden v. Shane Smith, No. 4:19-cv-00693-BRW.
       27
          Hill-Smith v. Silver Dollar Cabaret, Inc., No. 5:20-CV-5051, 2020 WL 4741917, at *4
(W.D. Ark. Aug. 14, 2020)– See also, Smith v. OM Purshantam, LLC, et al., 2021 WL 1239468,
at *3 (“Further, SLF's billing records indicate that, in May 2019, Mr. Sanford's hourly rate
increased from $225.00 an hour to $325.00 an hour, a 44 percent increase. Around that same
time, Mr. West’s rate went from $150.00 an hour to $225.00 an hour, a 50 percent increase.
Neither increase was explained. Had Ms. Smith’s counsel not been retained on a contingency
basis, they would have been required to notify their client of the rate increases and include the
new rates in their billing.”).
       28
         McDonald v. Armontrout, 860 F.2d 1456, 1459 (8th Cir. 1988) (“Sindel’s regular
hourly billing rate provides a useful starting point for determining a reasonable fee. We have said
that where an attorney requesting fees has well-defined billing rates, those rates can be used to
help calculate a reasonable rate for a fee award.”); Dillard v. City of Greensboro, 213 F.3d 1347,
1354 (11th Cir. 2000) (“What Still charges clients is powerful, and perhaps the best, evidence of
his market rate.”).
       29
            Dillard, 213 F.3d at 1355.

                                                5
       SLF contends that “[b]ecause Mr. Sanford is reducing his hours, voluntarily, by 58.68%

and Ms. Hamlet is reducing her hours, voluntarily, by 14.90%, this Court should not for a minute

entertain reducing the hourly rates.”30 This logic is flawed. If you mark up the price of a

$10,000 car to $15,000, but give they buyer a $2,500 discount, the car is still overpriced by

$2,500.

       In the reply, SLF asserts that “the hourly rates are consistent with actual fee awards made

in this very district. See Rodriguez v. Superior Real Estate Sols., No. 4:19-cv-405-DPM, 2021

U.S. Dist. LEXIS 81981, at *1 (E.D. Ark. Apr. 29, 2021).”31 In that case, Mr. Sanford was

awarded an hourly rate of $383. However, what SLF fails to mention is that the defendant did

not object to the hourly rates. Not mentioning this fact shows a lack of candor with the Court.

Also noticeably absent from the motion is any reference to all the other cases where his $300+

hourly rate was rejected and reduced.32

       SLF also argues that its rates are appropriate because this case was taken on a

contingency-fee basis. Mr. Sanford’s affidavit reads:

       To be clear, the “contingency” fee arrangement between Plaintiffs and Sanford Law
       Firm is not a contingency fee in the traditional sense whereby an attorney takes a




       30
            Doc. No. 38.
       31
            Doc. No. 50.
       32
         Vines, 2020 WL 3062384 (reducing Mr. Sanford’s hourly rate to $250); Bryan v.
Mississippi County, Arkansas, No. 3:18-CV-00130-DPM, Doc. No. 68 (E.D. Ark. May 12, 2020)
(reducing Mr. Sanford’s hourly rate to $250); Aubrey v. Zaman, LLC., No. 4:17-CV-00446-JLH
(E.D. Ark. Nov. 29, 2018) (granting $275/hr rather than the requested $325/hr); Wolfe v. Arafa,
No. 5:17-CV-00245-DPM (E.D. Ark. Aug. 8. 2019) (same); Franklin v. Magnolia Flooring Mill,
LLC, No. 1:17-CV-01073, 2019 WL 2427952, at *4 (W.D. Ark. June 10, 2019) (holding that an
hourly rate of $325 for Mr. Sanford was too high); Perez v. Mian Enterprises, Inc., No. 2:17-
CV-02162, 2018 WL 10394810, at *2 (W.D. Ark. Oct. 26, 2018) (allowing $275/hr rather than
the requested $325/hr).

                                             6
       portion of the plaintiff’s recovery. Rather, Sanford Law Firm relies solely on the
       fee-shifting provisions of the FLSA and AMWA to recover their fees in this case.33

       First, as has been pointed out before, this sworn statement is contradicted by SLF’s

standard contingency fee agreement, which says that if the lawyers are awarded lawyers’ fees

from a defendant, the fees will be “paid to the attorney in addition to the contingent fee . . . .”34

However, the Court does not know whether this agreement is ever actually enforced. Second,

while this is a factor, it has much less weight in an FLSA case than it does in a civil rights case.

Both types of cases are intended to vindicate rights protected by Congress, but the length of

litigation is much higher in civil rights cases, while the odds of success are much lower.

Seasoned lawyers, such as in this case, should be able to quickly assess the merits of the claims

and, typically, find resolution with the opposing counsel. The point is, although there is a risk in

FLSA cases, it is usually much smaller than other fee-shifting cases.

       SLF asserts that the “ hourly rates charged by SLF are reasonable and below the national

average for complex litigation.”35 As they should be, since FLSA is not complex litigation.

       SLF also claims “The most natural comparators to the attorneys of Sanford Law Firm are

practitioners at national firms that concentrate on employment law matters.”36 This claim is

contrary to Eighth Circuit law.37




       33
            Doc. No. 44-2.
       34
        Vines v. Welspun Pipes, Inc., No. 4:18-CV-00509-BRW, 2020 WL 3062384, at *3
(E.D. Ark. June 9, 2020).
       35
            Doc. No. 38.
       36
            Doc. No. 37-2.
       37
          Snider v. City of Cape Girardeau, 752 F.3d 1149, 1159 (8th Cir. 2014) (“A reasonable
hourly rate is usually the ordinary rate for similar work in the community where the case has
been litigated.”).

                                                   7
        Finally, there appears to be no shortage of lawyers willing to take these cases or evidence

that they take away from the focus on other cases. In the past three years, 375 FLSA cases have

been filed in the Eastern District of Arkansas. Notably, SLF has not argued that taking this case

precluded other employment.

        Based on a review of the submission and my knowledge of the local prevailing rate, I

find that the reasonable hourly rates are:

                    Attorney                                       Hourly Rate
 Josh Sanford                                                          $250
 Anna Stiritz                                                          $250
 Vaness Kinney                                                         $175
 Lydia Hamlet                                                          $175
 Steve Rauls                                                           $175
 Sean Short                                                            $175
 Stacy Gibson                                                          $150
 Rebecca Matlock                                                       $150
 April Rheaume                                                         $150
 Stacy Gibson                                                          $150
 Courtney Lowery                                                       $125

        However, the “staff” work will not be billed to Defendants because their work involved

only clerical activities.38



        38
          This was a total of $90. Gough v. Apfel, 133 F. Supp. 2d 878, 881 (W.D. Va.2001)
(citing Missouri v. Jenkins, 491 U.S. 274, 288 n. 10 (1989) (“Purely clerical activities, regardless
of who performs them, are considered overhead and are not compensable as EAJA attorney
fees.”); Semler v. Berryhill, No. 16-CV-2445 (TNL), 2018 WL 1512056, at *1 (D. Minn. Mar.
27, 2018) “Clerical activities include tasks such as filing documents, preparing and serving
summons, preparing and serving a civil cover sheet, mailing items to the court or other parties,
downloading and emailing documents, and scanning documents as well as preparing an itemized
invoice for legal services.”).

                                                 8
       B.      Hours Expended

       Now, I must consider the reasonableness of the hours expended. After conducting a self-

audit, SLF seeks reimbursement for 116.1 hours of work. Although SLF removed some of the

unnecessary oversight-billing, there is still plenty being claimed. As I39 and many other judges

have pointed out before, SLF can engage in a “collaborative approach” involving constant

oversight by a senior lawyer, but it cannot expect (nor should it ask) Defendants to pay for the

practice, since it adds unnecessary hours to the bill. Because no fee-paying client would

compensate SLF for this practice, a defendant in a fee-shifting case should not be expected to

either. Yet, SLF continues to submit records replete with the practice, expecting the courts to do

the line-item audit. It seems impossible, but maybe all of the previous rulings have not set it out

clearly enough. I’ll list a few:

       Judge Brooks (WDAR):         “The Sanford Law Firm may choose to have Mr.
                                    Sanford personally oversee every aspect of
                                    run-of-the-mill motion practice requiring no court
                                    appearance, but it will not be permitted to pass the
                                    associated costs of doing so on to Defendants.”40

                                    “Although the law firm has admittedly adopted a
                                    collaborative practice wherein more experienced
                                    attorneys mentor the more junior attorneys, see id., it
                                    does not necessarily follow that the time spent by the
                                    senior attorneys mentoring Mr. Hoyt should have
                                    reasonably been passed on to the client and claimed in
                                    this fee request, nor does it follow that nine separate




       39
          Vines v. Welspun Pipes, Inc., No. 4:18-CV-00509-BRW, 2020 WL 3062384, at *6
(E.D. Ark. June 9, 2020) (“SLF can disagree with whether overstaffing and micro-managing
cases is a reasonable business practice, but defendants should not pay for the costly practice. It
appears to me that the only way to make the point that SLF will no longer be compensated for
this inefficient practice is to impose a significant reduction in fees.”).
       40
       Mya Hill-Smith v. Silver Dollar Cabaret, Inc., et al., No. 5:20-CV-5051; 2020 WL
4741917, at *3 (W.D. Ark. Aug. 14, 2020).

                                             9
                                      attorneys should have billed time to this rather
                                      uncomplicated wage-and-hour case.”41

         Judge Moody (EDAR)           “The time records are replete with instances of
                                      objectionable billing practices, including an excess of
                                      intraoffice communications, duplicate document
                                      reviews by multiple lawyers, billing at lawyers' rates for
                                      clerical work, etc. The Court will not hold Defendants
                                      responsible for these billing practices.”42

         Judge Marshall (EDAR)        “Involving two lawyers also ran the bill up some with
                                      needless coordination.”43

                                      “[S]ix lawyers and a law clerk” is excessive and “too
                                      much time was spent on conferences, meetings, call,
                                      and emails between lawyers.”44

         Judge Chestney (WDTX)        “Plaintiff’s counsel assigned five lawyers to work on
                                      this case at various times, and this led to inefficiencies
                                      and duplication of work. Plaintiff's counsel has been
                                      warned about this type of duplicative billing in the
                                      past.”45

         Judge Hickey (WDAR)          “[T]here are multiple instances of duplicative work
                                      performed and excessive intra-firm communication in
                                      the itemized list provided by Plaintiff’s counsel.”46

         Judge Holmes (WDAR)          “These excessive intrafirm conferences and over staffed
                                      cases only serve the attorneys’ invoices and take away



         41
              Murdock v. McNair, No. 5:17-CV-05225, 2018 WL 6314569, at *1 (W.D. Ark. Dec. 3,
2018)
         42
       Beasley v. Macuil’s Tire & Serv. Ctr., LLC, No. 4:19-CV-00471-JM, 2020 WL
3472556, at *2 (E.D. Ark. June 25, 2020).
         43
              Davis v. Klenk, No. 3:12-CV-115-DPM, 2012 WL 5818158, at *2 (E.D. Ark. Nov. 15,
2012).
         44
       Bryan v. Mississippi County Arkansas, No. 3:18-CV-00130-DPM, Doc. No. 68 (E.D.
Ark. May 12, 2020) (
         45
         West v. Zedric’s LLC, No. SA-19-CV-00556-FB, 2019 WL 6522828, at *6 (W.D. Tex.
Dec. 3, 2019)
         46
       Hays v. French Quarter Partners, LLC, No. 6:15-CV-6065, 2016 WL 6518637, at *3
(W.D. Ark. Nov. 1, 2016)

                                              10
                                      from time that could be spent protecting the client’s
                                      legal interests.”47

                                      “[T]ime spent on intra-firm communications was
                                      unnecessary and excessive” and much of the
                                      communication was “oversight” and “education” of a
                                      new lawyer.”48

         Judge Miller (EDAR)          “SLF’s billing spreadsheet shows that eleven different
                                      lawyers, as well as five support staff members, worked
                                      on this fairly routine case . . . . SLF may consider it
                                      prudent to tightly manage its associates, but defendants
                                      will not be forced to bear the costs of that approach.”49

         Judge Baker (EDAR)           Noting that “Ms. Smith’s counsel assigned 14
                                      individuals to work on this case at various times and
                                      billed for 11 of them, including 7 lawyers . . . This may
                                      have led to inefficiencies and duplication of work. Ms.
                                      Smith’s counsel has been repeatedly warned about this
                                      type of duplicative billing in the past.” Ultimately
                                      Judge Baker reduced hours for “Case Management” and
                                      “In-House Conference” by 75%.50

         Judge Bemporad (WDTX) “In addition to duplication of work, having fifteen time
                               keepers on a single case resulted in many charges for
                               intraoffice conferences to discuss various assignments.
                               Plaintiffs’ counsel has been warned about this type of
                               duplicative billing in the past.”51




         47
        Cook v. Beemac Foods, LLC, No. 2:18-CV-02155, 2019 WL 2418753, at n.2 (W.D.
Ark. June 10, 2019)
         48
         Burchell v. Green Cab Co., Inc., No. 5:15-CV-05076, 2016 WL 894825, at *3 (W.D.
Ark. Mar. 8, 2016)
         49
              Dean v. Bradford Estates, No. 4:19-CV-00748-BSM, 2020 WL 8642227, *2 (Nov. 24,
2020).
         50
              Smith v. OM Purshantam, LLC, et al., 2021 WL 1239468, at *3.
         51
       Furlow v. Bullzeye Oilfield Servs., LLC, No. SA-15-CV-1156-DAE, 2019 WL
1313470, at *7 (W.D. Tex. Jan. 3, 2019), report and recommendation adopted, No.
5:15-CV-1156-DAE, 2019 WL 1313454 (W.D. Tex. Jan. 29, 2019).

                                              11
       There were thirteen time keepers in this case and ten of them were lawyers.52 A review of

the records reveals that associate Lydia Hamlet was the lead lawyer on this case. Defendants

correctly note that “significant attorney time (40 hours, self-discounted to 18.9 hours) was

expended on countless in house conferences/intra-firm communication and the preparation,

drafting and/or review of ‘IOM’ (intra-office memos, presumably).”53 Using Ms. Hamlet’s

asserted rated of $285 an hour,54 this comes out to $5,386.50 for conferencing with co-counsel.

This is far too much oversight for lawyer who has been practicing 11 years, and “has served as

lead counsel on numerous bench trials . . . and has focused her practice on . . . employment

law.”55 As has been pointed out time and again, the random involvement of all of the lawyers and

the constant oversight by the senior attorney are inefficient, unnecessary, and unreasonable.

       There are other issues to address:

       Unsuccessful Issues – SLF seeks compensation ($474) for work on a Motion to Recuse,

which was denied. It also seeks fees (over $3,600) for work on a Motion for Summary

Judgment, which was granted for Defendants.56 This is not the first time SLF has requested

reimbursement for unsuccessful issues, so I do not understand why it continues to submit these

frivolous requests.57

       52
          However, Plaintiff voluntarily zeroed-out the work of three lawyers and one law clerk,
for a total reduction of 5.5 hours.
       53
            Doc. No. 49.
       54
         She was the primary lawyer in the case. Even if you use the lowest rate submitted by
SLF, the total is still $3,969. Notably, that lowest rate ($210) was billed only twice.
       55
            Doc. No. 37-2.
       56
       The order granting summary judgment was vacated only because Plaintiff accepted
Defendants’ offer of judgment after the summary judgment order was entered.
       57
         I note that SLF’s self-audit removed all the time for staff, an issue that has been
discussed before. However, it did not remove the time for unsuccessful motions.

                                                 12
       Excessive Time – SLF spent over 3.8 hours working on its witness estimates for trial.

This is too much, considering there were only six potential witnesses.

       Clerical Work – SLF seeks lawyer’s rates for clerical work the lawyers performed.

Lawyer should not be ordering transcripts, booking a conference room, filing motions,

calendaring, etc. (or, at least they shouldn’t be doing it at a lawyer’s rate, when a secretary can

do it).58 This is not reasonable, as has been pointed out before.59

       Unclear Billing – Excluding the entries removed during the self-audit, there are over

sixty entries where the description of the work performed is entirely redacted. Typically it

involves “client communication.” However, I have no idea whether the communication was

reasonable or necessary to advance the case. Since some were removed and others were not, I

can only presume that some were unreasonable. Additionally, surely, not every contact with the

client involved a privileged communication.

       Fees After Acceptance – The Offer of Judgment unambiguously provides that

Defendants would pay “plaintiff’s counsel an award of reasonable attorneys’ fees and costs now

accrued within the meaning of Rule 68 . . . .”60 Clearly, Defendants’ offer excluded any fees and




       58
            Doc. No. 37-1 at 2/11/21, 4/1/21, 5/4/21.
       59
           Vines, 2020 WL 3062384, at *7; Davis v. Klenk, No. 3:12-CV-115-DPM, 2012 WL
5818158, at *2 (E.D. Ark. Nov. 15, 2012) (“[W]hile counsel may prefer to do his own electronic
filing, it is not right to charge the other side a rate of $275.00 an hour for twelve minutes’ work
for that task.”); Beauford v. ActionLink, LLC, No. 4:12CV00139 JLH, 2014 WL 183904, *4
(E.D. Ark. Jan. 15, 2014) (“Secretarial work on a case should not be billed to a client, nor to an
opposing party in a fee-shifting case.”); Jones v. RK Enterprises of Blytheville, Inc., No.
3:13-CV-00252-BRW, 2016 WL 1091094, at *1 (E.D. Ark. Mar. 21, 2016), aff’d, 672 F. App’x
613 (8th Cir. 2016) (holding that it is “not acceptable for lawyers to do their own filing and then
charge a lawyer’s rate.”).
       60
            Doc. No. 25-1.

                                                  13
costs that would accrue after acceptance of the offer.61 If Plaintiff disagreed with this language,

he could have included qualifying language in his acceptance. He did not. Accordingly, all fees

accrued after the date of the offer must be excluded ($8,453.90).

       Unnecessary Billing – SLF wants $57 for the primary lawyer on this case to twice

discuss and unopposed motion for extension of time with the senior lawyer.62 Another $57 for

discussions between three lawyers about ordering a transcript.63 There are more instances of this

and duplicative billing, but there’s no need to belabor the point.

       Other Consideration – This case was not complex. It did not present difficult legal

questions and SLF did not assert that the case took it attention away from other cases.

       Limited Success – When it comes to assessing reasonable fees, the Supreme Court has

noted that “the most critical factor is the degree of success obtained.”64 SLF asserts that it “was

largely successful in this endeavor.”65 Hardly. In fact, the only reason Plaintiff received any

money is because, unbeknownst to me, there was an outstanding offer of judgment when I

granted summary judgment. Defendants filed a Motion for Summary Judgment on March 22,



       61
          Guerrero v. Cummings, 70 F.3d 1111, 1113 (9th Cir. 1995) (“Because the plain
language of the settlement offers limits attorney’s fees to those accrued prior to the date of the
offers, the district court did not err in finding that the Guerreros’ acceptance clearly and
unambiguously waived attorney's fees incurred thereafter.”).Maker v. Barton, No. 4:13 - CV -
2260, 2014 WL 1316936, at *3 (E.D. Mo. Apr. 2, 2014) (denying recovery of attorney's fees
incurred between time of offer and time of acceptance where offer unambiguously covered only
“reasonable attorney’s fees, now accrued”); Weible v. Jerold Kaplan L. Off., No. CV
09-198-PHX-NVW, 2010 WL 325738, at *1 (D. Ariz. Jan. 26, 2010) (Awarding fees for services
expened up to November 5, 2009, when a November 4, 2009 offer of judgment included the
“reasonable costs and reasonable attorney's fees now accrued . . . .”.
       62
            Doc. No. 37-1 at 3/24/21.
       63
            Id. at 4/01/21.
       64
            Hensley v. Eckerhart, 461 U.S. 424, 436 (1983).
       65
            Doc. No. 50.

                                                 14
2021. The motion became ripe on April 22, 2021, and seven days later I granted summary

judgment.66 A few things are worth mentioning from that order:67

              •   “Plaintiff relie[d] solely on his own testimony” to support his claim for
                  damages.

              •   “He concede[d] that when he reported overtime hours, he was paid for those
                  overtime hours.”

              •   “The weekly overtime hours Plaintiff claims [were] vague, inconsistent, and
                  [were] not corroborated.”

              •   “Plaintiff asserted that “he worked 7 to 35 hours overtime (over 40 hours)
                  every week. However, his recorded time is not close to those amounts (47 to
                  75 hours).”

              •   “According to Defendants’ records, Plaintiff’s recorded time was less than
                  40 work hours in over half of the weeks (41 of 71 total weeks) he was
                  employed with” Defendant.

              •   “Even if Plaintiff’s assertions regarding the nature of his work duties are
                  taken as true, nothing in his testimony indicates that this work put his total
                  hours for any given week above the amount recorded on his time card, much
                  less the 47 to 75 hours he claims.”

              •   At one point, Plaintiff was “the maintenance supervisor, so he was
                  responsible for recording and submitting his own time. When Plaintiff failed
                  to follow the time reporting procedures, he prevented the Defendants from
                  knowing its obligation to compensate him and removed any liability under
                  the FLSA.”

              •   “Plaintiff did not submit the off-the-clock overtime hours to Defendants.”

              •   “Plaintiff did not make any written requests regarding any of his alleged off-
                  the-clock work that he claims, even though Defendants clearly had a system
                  to address these matters.”

       Clearly, Plaintiff was unable to support his claims. However, thirty-five minutes after I

granted summary judgment, Plaintiff accepted the offer of judgment that Defendants extended



       66
            Doc. Nos. 19, 21, 24.
       67
            Doc. No. 24.

                                                   15
six days earlier.68 So, except for a technicality (and a conflict between Rules 56 and 68), Plaintiff

would have walked away with nothing.

       Furthermore, his acceptance of $4,000 is far below the (unsupported) alleged damages of

anywhere between $12,000 and $83,000.69 Again, he could not be pinned down on damages, and

as noted above, had no evidence to support his claims. Even in a settlement demand, Plaintiff

guessed that his damages were between $12,351.38 and $83,867.60. However, he was willing to

settle for $70,487.59.70 Ultimately he received $4,000, after an adverse ruling on summary

judgment. That is 5.6% of the of the demand. Although Plaintiff was, technically, the prevailing

party, his “success” was paltry, at best. But for the offer of judgment being outstanding, Plaintiff

(and his lawyers) would have walked away with nothing.

       Summary – All of the mentioned billing issues (as well as some mentioned in

Defendants’ response that are not discussed in this Order, such as duplicative billing, block

billing, etc.) result in a fee petition that is excessive and unreliable. “When a party submits a fee

petition, it is not the ‘opening bid in the quest for an award.’”71 Numerous appellate courts have

found that a court may deny a request in its entirety if the amount is “outrageously excessive.”72

The rationale is:

       If . . . the Court were required to award a reasonable fee when an outrageously
       unreasonable one has been asked for, claimants would be encouraged to make
       unreasonable demands, knowing that the only unfavorable consequence of such


       68
            Doc. No. 25.
       69
            Doc. No. 14-4.
       70
            Doc. No. 52.
       71
         Clemens v. N.Y. Central Mutual Fire Ins. Co., 903 F.3d 396, 403 (3d Cir. 2018)
(quoting Fair Hous. Council of Greater Wash. v. Landow, 999 F.2d 92, 97 (4th Cir. 1993)).
       72
            Id. at 402-03 (3d Cir. 2018) (citing cases from 1st Cir; 4th Cir., 5th Cir., and 7th Cir.).

                                                16
       misconduct would be reduction of their fee to what they should have asked for in the
       first place. To discourage such greed a severe reaction is needful . . . .73

       Additionally, the FLSA requires a court to award a “reasonable” fee. Black’s Law

dictionary defines reasonable as: “Fair, proper, just, moderate, suitable under the circumstances.

Fit and appropriate to the end in view.”74 Based on my research, there are very few cases where

summary judgment was granted and a plaintiff was able to avoid that result by accepting an

outstanding summary judgment. Additionally, some courts even disallow such a result. Here,

Plaintiff was unable to meet his burden, and was entitled to no recovery. However, because of

timing, he was able to avoid the adverse result and received 5% ($4,000) of his demand. Now,

SLF asks for over $30,000 in attorneys’ fee. Such a result is not fair, proper, just or suitable

under the circumstances. Furthermore, awarding anything more than a nominal fee is contrary to

the purpose of the fee shifting statute. Lawyers should be compensated for legitimate FLSA

cases, not those that cannot overcome summary judgment.

       Originally, I considered reducing the issues mentioned above from the request of

$30,681.70. This would result in $11,573.30. Reducing this amount based on Plaintiff’s success

of 5.6%, the result is a fee of $648.10, and that’s at SLF’s inflated hourly rates. However, even

this is not fair, proper, or just under the circumstances. Judge Orlando Garcia, out of the

Western District of Texas, sums up the issue this wayl:

       To fail to reduce the lodestar to reflect the lack of success in this case would
       encourage over-preparation and over-billing (including double-billing) for cases that
       are easily pursued and could be quickly settled, and would create a perverse




       73
            Brown v. Stackler, 612 F.2d 1057, 1059 (7th Cir. 1980).
       74
            Black’s Law Dictionary (Deluxe) 1265 (6th ed. 1991).

                                              17
        incentive encouraging lawyers to pursue their own financial interests rather than
        those of their clients. The FLSA is not a vehicle for generating attorneys’ fees.75

        Again, but for a technicality, Plaintiff (and his lawyers) would have walked away

with nothing in this meritless case. Because of timing, Plaintiff received $4,000. It is not fair,

proper, or just to award SLF as well. Accordingly, SLF is entitled to $1, which, I note, is still

more than it would have received had there not been an outstanding offer of judgment.

        D. Costs

        SLF asserts that it incurred $1,241.00 in costs, which includes costs of a private process

server, filing fee, and copies. However, the $825 cost for a private process server is not

recoverable under 28 U.S.C. § 1920.76 Accordingly, Plaintiff is entitled to costs of $416.

        E. Recusal Issue

        Plaintiff filed objections earlier today that I will address now.77 Yesterday, I78 emailed

the lawyers to find out what the settlement demands were, noting that “alleged damages were

either $12k, $31k, $70k, or $83k. This is a wide gap.”79 In response, Plaintiff took exception to

my request, and cited Rule 408, which I would note is a rule of evidence and inapplicable in this




        75
       Von Friewalde v. Boeing Aerospace Operations, Inc., No. SA-06-CA-236-OG, 2010
WL 11602576, at *8 (W.D. Tex. Mar. 30, 2010).
        76
         Crues v. KFC Corp., 768 F.2d 230, 234 (8th Cir. 1985) (holding that a party could not
“recover $250 for use of a special process server, because 28 U.S.C. § 1920 (1982) contains no
provision for such expenses.”).
        77
             Doc. No. 51.
        78
             I dictated the email to my law clerk who forgot to include my name on the signature
line.
        79
             Doc. No. 52.

                                                  18
situation.80 Defendants pointed this out in their response, cited accurate law, and provided a

response to my inquiry.

          This morning, Plaintiff filed objections which (1) misconstrue the law regarding

consideration of limited success; (2) assert that I “initiate(d) an off-the-record81 inquiry into

inadmissible information about the Parties negotiations is inappropriate, and supports Plaintiff’s

request that the Court recuse from deciding Plaintiff's motion for fees.”82

          Point 1 has already been addressed in this Order.

          Point 2 is a continuation of SLF's repeated claims regarding my potential bias. No such

bias exists. Disagreement with how I assess attorneys’ fees does not support allegations of bias.

In fact, SLF’s practice of filing motion to recuse supports my finding. Glaringly, SLF does not

file a motion to recuse in every case before me (just yesterday I presided over a jury trial where

SLF represented the plaintiff).83 Instead, it files the motion to recuse only when there is a

contested fees issue. Obviously, the only issue it has relates to fees, not an actual bias.

Accordingly, the repeated requests to recuse are meritless.




          80
               Id.
          81
         Notably, there was no “off-the-record” inquiry. Once both parties responded, I had the
Clerk of the Court docket the emails. Doc. Nos. 52-54.
          82
               Doc. No. 51.
          83
               This is not an invitation to file recusal motions in every case. They will continue to be
denied.

                                                      19
                                      CONCLUSION

       Based on the above reasons, Plaintiff’s Motion to Approve Attorney Fees (Doc. No. 37)

is GRANTED IN PART and DENIED IN PART. SLF is entitled to $1 in lawyers’ fees and

$416 in costs from Defendants.

       IT IS SO ORDERED this 14th day of July, 2021.



                                           Billy Roy Wilson
                                           UNITED STATES DISTRICT JUDGE




                                             20
